AO 245B (CASDReV. 02/18) Judgment in a Criminal Case

____ uni __¢__
__ 4___

UNITED STATES DISTRICT COURT
soUTHERN DIsTRIcT oF cALIFoRNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V (For Ol’t`enses Comrnitted On or After November l, 1987)

YOLANDA RAMOS-MORENO (l)
Case Number: 3 : l 9-CR-00223-JLS

 

 

 

 

 

 

 

 

 

Chelsea A. Estes F " E B
Defendant’s Anomey '
REGls'rRATIoN No. 81867-298
m _ FEB 212019
THE DEFENDANT: CLERK U S D|S`Y‘RlCT COURT
E] pleaded guilty to coum(s) 1 of the lnfonnation. ii i iran T oF cA lF _
was found guilty on count(s) BY DEPUTY
after a plea of not guilty
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
T‘ltle and 5ection [ Nature of Offense Count
18:1546 - Fraud and Misuse Of Visas, Permits, and Gther Entry Documents (Felony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Refon_n Act of 1984,
l:l The defendant has been found not guilty on count(s)
l___] Count(s) dismissed on the motion of the United States.

 

§ Assessment: $lO0.00 waived

JVTA Assessment*: $

;Justice for Victirns of Traft`lcking Act of 2015, Pub. L. No. l 14-22.
121 No fine [:| Forfeitu;re pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
Judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

.Ecbn.iarl 13. 2019
Date of Imposition of Sentenc
q>z//,/)A F% <////:/W/W /@'73/

oN. JANis'L. sAMMARTlNo
UNITED STATES DISTRICT IUDGE

3:19-CR-00223-JLS

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: YOLANDA RAMOS-MORENO (l) Judgment - Page 2 of 2
CASE NUMBER: 3:19~CR-00223-JLS

lMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

Elj

[J The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
[:l at A.M. on

 

E as notified by the United States Marshal.

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
E on or before
E| as notified by the United States Ma;rshal.

l:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-00223-JLS

